

115 HR 4842 IH: Streamlining Permitting to Enable Efficient Deployment of Broadband Infrastructure Act of 2018
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4842IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Shimkus introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Communications Act of 1934 to provide that the Federal Communications Commission is not required to perform any review under the National Environmental Policy Act of 1969 or division A of subtitle III of title 54, United States Code, as a condition of permitting the placement and installation of a communications facility, and for other purposes. 
1.Short titleThis Act may be cited as the Streamlining Permitting to Enable Efficient Deployment of Broadband Infrastructure Act of 2018. 2.Exemption from review for certain communications facilitiesTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following: 
 
13.Exemption from review for certain communications facilities 
(a)For permitting by Commission 
(1)In generalNotwithstanding any provision of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, the Commission shall not be required to perform, and may not require any entity regulated by the Commission to perform, any review under such Act or division as a condition of permitting the placement and installation of a communications facility if— (A)the new facility— 
(i)will be located within a public right-of-way; and (ii)is not more than 50 feet tall or 10 feet higher than any existing structure in the public right-of-way, whichever is higher; 
(B)the new facility is— (i)a replacement for an existing communications facility; and 
(ii)the same as, or substantially similar to (as such term is defined by the Commission), the communications facility that the new communications facility is replacing; (C)the new facility is a type of communications facility that— 
(i)is described in subsection (c)(2)(B); and (ii)meets the size limitation of a small antenna established by the Commission; or 
(D)the placement and installation involve the expansion of the site of an existing facility not more than 30 feet in any direction. (2)Savings clauseNothing in this subsection shall be construed to affect— 
(A)the obligation of the Commission to evaluate radiofrequency exposure under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)except as explicitly provided in this subsection, the obligation of any provider of a communications service to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code; 
(C)the authority of a State or local government to apply and enforce the zoning and other land use regulations of the State or local government to the extent consistent with this subsection and sections 253, 332(c)(7), and 621; or (D)the authority or obligations established under section 20156(e) of title 49, United States Code. 
(b)For grant of easement on Federal propertyNo review shall be required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, as a condition of granting a covered easement for a communications facility if a covered easement has been granted for another communications facility or a utility facility with respect to the same building or other property owned by the Federal Government. (c)DefinitionsIn this section: 
(1)AntennaThe term antenna means communications equipment that transmits or receives electromagnetic radio frequency signals used in the provision of wireless services. (2)Communications facilityThe term communications facility includes— 
(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and (B)any antenna or apparatus— 
(i)that is designed for the purpose of emitting or receiving radio frequency; (ii)that— 
(I)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission; or (II)is using duly authorized devices that do not require individual licenses; and 
(iii)that is added to a tower, building, support pole, or other structure. (3)Covered easementThe term covered easement means an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government, excluding tribal land held in trust by the Federal Government (unless the tribal government of such land requests that the Commission not exclude the land for purposes of this definition), for the right to install, construct, modify, or maintain a communications facility. 
(4)Public right-of-wayThe term public right-of-way— (A)means— 
(i)the area on, below, or above a public roadway, highway, street, sidewalk, alley, or similar property; and (ii)any land immediately adjacent to and contiguous with property described in clause (i) that is within the right-of-way grant; and 
(B)does not include a portion of the Interstate System (as such term is defined in section 101(a) of title 23, United States Code). (5)Support PoleThe term support pole means an upright pole or structure used or capable of being used to support a wireless service facility. 
(6)Utility facilityThe term utility facility means any privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, or any other similar commodity, including any fire or police signal system or street lighting system, that directly or indirectly serves the public. (7)Wireless serviceThe term wireless service means the transmission by radio communication of voice, video, or data communications services, including Internet Protocol or any successor protocol-enabled services, or any combination of those services, whether provided on a licensed or permitted unlicensed basis. 
(8)Wireless service facilityThe term wireless service facility means a facility for the provision of wireless service..  